Exhibit 10.5


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT effective as of July 2, 2018, by and
between Keurig Green Mountain, Inc., a Delaware corporation, the stock of which
is not currently traded on an established securities market (the “Company”), and
Robert J. Gamgort (“Executive”).
WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of March 22, 2016 (the “Original Agreement”) pursuant to
which Executive serves as Chief Executive Officer of the Company and serves on
the board of directors of the Company (the “Board”); and
WHEREAS, the Company is a wholly-owned subsidiary of Maple Parent Corp. (“Maple
Parent”), which in turn is a majority-owned subsidiary of Maple Parent Holdings
Corp. (“Maple Holdings”);
WHEREAS, pursuant to an Agreement and Plan of Merger by and among Maple
Holdings, Dr Pepper Snapple Group, Inc. (“DPSG”) and Salt Merger Sub, Inc. dated
as of January 29, 2018 (the “Merger Agreement”), Salt Merger Sub, Inc. will
merge with and into Maple Holdings (the “Merger”), Maple Holdings with become a
wholly-owned subsidiary of DPSG, DPSG will become a majority-owned subsidiary of
JAB Beech Inc., and DPSG will be renamed Keurig Dr Pepper Inc. (“KDP”);
WHEREAS, in connection with, and subject to the consummation of the transactions
contemplated by the Merger Agreement, the Company and Executive mutually desire
to amend and restate the Original Agreement in its entirety as set forth herein;
and
WHEREAS, it is intended that, (i) at or following the consummation of the
Merger, this Agreement may be assigned to KDP, and (ii) effective upon the
consummation of the Merger, (A) all references in this Agreement to the Company
shall be deemed to be references to KDP and (B) Executive shall become the Chief
Executive Officer of KDP and serve on the board of directors of KDP.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the parties hereby amend
and restate the Original Agreement in its entirety as follows:
1.    Employment Term. Executive’s employment by the Company hereunder commenced
on May 2, 2016 (the “Commencement Date”) and shall terminate on May 2, 2021;
provided that the term of Executive’s employment hereunder shall be
automatically extended for successive one year periods unless not later than
three (3) months prior to any such automatic extension, the Company or Executive
shall have given notice the other party that it does not want the term hereof to
be so extended. The period during





--------------------------------------------------------------------------------

Exhibit 10.5


which Executive is employed hereunder (including any period during which the
term of Executive’s employment hereunder shall have been extended is hereinafter
referred to as the “Employment Term”. Notwithstanding the foregoing, the
Employment Term shall terminate in any and all events upon the termination of
Executive’s employment hereunder.
2.    Positions. During the Employment Term, Executive shall serve as Chief
Executive Officer of the Company, as a member of the Company’s Board of
Directors and in such executive, officer or board of director or comparable
positions with the Company or any other business entity controlled by or under
common control with, directly or indirectly, the Company (each, a “Group
Company”) as the Board shall reasonably assign to Executive. In such capacities,
Executive shall carry out such duties appropriate to his status and exercise
such powers in relation to the Company, any applicable Group Company and each of
their respective businesses as may from time to time be reasonably assigned to
or vested in him by the Board. Executive’s principal office shall be at the
Company’s U.S. headquarters. The Company may require Executive to work on a
temporary basis extending no longer than thirty (30) days at any Group Company
location and travel to such places as may be reasonably required for the
performance of his duties. Executive shall perform his duties hereunder to the
best of his abilities and shall not engage in any other business, profession or
occupation for compensation or otherwise; provided that, nothing, herein shall
be deemed to preclude Executive from engaging in personal, charitable or civic
activities as long as such activities, either individually or in the aggregate,
do not interfere with the performance of his duties hereunder. Notwithstanding
the foregoing, Executive may continue to serve on the boards of directors of
Pinnacle Foods Inc. and Wayfair Inc.
3.    Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the “Base Salary”) at the annual rate of US $1,500,000 payable in
arrears, in accordance with the usual payment practices of the Company. Salary
shall be inclusive of any sums receivable (and shall abate by any sums received)
by the Executive as director’s fees from the Company or any other Group Company,
or otherwise arising from any office, held by the Executive by virtue of his
employment under this Agreement. Executive’s Base Salary shall be subject to
periodic review by the Board, not less frequently than annually, for possible
increase and any such increased rate will thereafter be the Base Salary for all
purposes of this Agreement. Under no circumstances may the Base Salary be
decreased during the Employment Term.
4.    Bonus. With respect to each fiscal year in the Employment Term, Executive
shall be eligible for a target bonus of one-hundred twenty-five percent (125%)
of his Base Salary (the “Target Bonus”) based on the achievement by the Company
of performance criteria to be determined by the Board (or any duly authorized
committee thereof) after consultation with Executive in accordance with the
Company’s annual incentive plan as established by the Board and as in effect
from time to time (the





--------------------------------------------------------------------------------

Exhibit 10.5


“Performance Plan”) if a Performance Plan is in effect with respect to any given
year. The Bonus for any year may exceed the Target Bonus if performance goals
are exceeded, up to a maximum amount equal to 3.1 times the Target Bonus. Any
amount payable as a bonus hereunder shall be paid in accordance with the terms
of the Performance Plan, if one is in effect at the relevant time, at or about
the same time bonuses are paid to the Company’s other senior executives, but not
later than March 15 of the calendar year following the end of the performance
period upon which such bonus is determined. .
5.    Executive Benefits. During the Employment Term, Executive shall be
entitled to participate in the employee benefit plans generally made available
to senior officers of the Company, including, without limitation, plans
providing medical, dental and life insurance coverage, on, and in accordance
with, the terms and conditions specified in such plans. The Executive shall be
entitled to vacation in accordance with the Company’s policy in effect from time
to time with respect thereto, subject to Executive being entitled to accrue a
minimum of five weeks’ vacation in any calendar year.
6.     Annual RSUs. With respect to each calendar year during the term of this
Agreement and subject in each case to his continued employment through the date
of grant, at or about the time that the Company makes annual grants generally to
its senior officers, the Company shall award Executive that number of restricted
stock units (the “Annual RSUs”) equal to the greatest whole number determined by
dividing (i) the product of (w) Executive’s Base Salary as in effect at the time
of any Annual RSU grant and (x) a multiple of 32/3 by (ii) the closing price of
a share of the common stock of the Company (the “Common Stock”) as of the grant
date on the principal national exchange or trading system on which such stock is
regularly traded (the “Fair Market Value”). Each restricted stock unit granted
in accordance with the terms of this Agreement shall represent the right to
receive, upon and subject to vesting in the rights associated therewith, one
share of the Common Stock. Each Annual RSU shall have such terms and conditions
substantially consistent with the terms of the award granted to other senior
officers under the Keurig Green Mountain, Inc. Long-Term Incentive Plan (the
“LTIP”); provided that, except as provided in the next succeeding sentence, such
Annual RSUs shall remain subject to forfeiture until, and shall only become
vested upon the earlier to occur of (x) Executive’s completion of five years of
continuous service following the date of grant, (y) Executive’s termination of
employment due to his death or Disability (as defined in Section 8(d)(iv)
below), and (z) solely in the case of the Annual RSUs granted to Executive on
September 15, 2016, if Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason (as such term is defined
below) (i) prior to May 2, 2019, on a pro rated basis based on service completed
from the Commencement Date through the date of termination, or (ii) on or after
May 2, 2019, to the full extent of such applicable Annual RSU grant. In
addition, Annual RSUs shall provide for pro-rated vesting (i) upon retirement at
or after attaining age 60 or (ii)





--------------------------------------------------------------------------------

Exhibit 10.5


upon any termination of employment (x) by Executive or (y) by the Company
without Cause, in either case occurring at any time after May 2, 2021.
7.    Business and Travel Expenses. The Company shall reimburse such of
Executive’s travel, entertainment and other business expenses as are reasonably
incurred by Executive during the Employment Term in the performance of his
duties hereunder, in accordance with the Company’s policies as in effect from
time to time. At Executive’s discretion, air travel for business purposes or for
personal use authorized by the Board or in accordance with the Company’s
policies as in effect from time to time may be by private jet and the Company
shall provide, pay for or reimburse Executive for such expenses in accordance
with the Company’s policies as in effect from time to time; provided, however,
that the Company shall not provide Executive with any type of gross-up or other
tax protection related to such personal travel. The Company understands and
agrees that Executive will initially rent a residence in the Boston metropolitan
area and agrees to pay directly or reimburse Executive for any relocation costs
associated with establishing the rental residence. The Company further
understands that Executive may in the future purchase a residence in the Boston
metropolitan area and agrees that such purchase shall be covered by the
Company’s relocation policies as if Executive had not rented in Boston
previously. At all times, the Company shall provide Executive with the benefit
of any relocation policy or practice generally made available to executives of
the Company, including in the event the Company relocates its headquarters
during Executive’s employment with the Company. Subject to any limitations and
conditions that may apply at applicable law, Executive hereby authorizes the
Company to deduct from any sums owing to him (including but not limited to
salary and accrued holiday pay) the amount of any sums owing from the Executive
to the Company at any time, provided the Company first provides Executive a
reasonably-detailed explanation of such anticipated deduction.
 
8.    Termination. Upon a termination of the Employment Term, Executive shall be
entitled to the payments described in this Section 8.
(a)    For Cause by the Company; by Executive without Good Reason. The
Employment Term may be terminated by the Company, subject to the provisions of
this Section 8(a), for Cause (as defined below) or by Executive without Good
Reason (as defined below). If the Employment Term is terminated by the Company
for Cause or by Executive without Good Reason, Executive shall be entitled to
receive his Base Salary through the date of termination, any Bonus that has been
earned in accordance with Section 4 for a prior fiscal year but not yet paid,
and any unreimbursed business expenses in accordance with the Company’s
generally applicable policies. The amounts payable under the immediately
preceding sentence shall be called the “Accrued Obligations,” which shall be
paid on the date such amounts otherwise would have been paid pursuant to this
Agreement if the Employment Term had not ended. Executive shall also be entitled
to receive any other nonforfeitable benefits that may be payable following
termination of





--------------------------------------------------------------------------------

Exhibit 10.5


the Employment Term pursuant to the express provisions of the plans, policies
and practices of the Company applicable to Executive (the “Vested Plan
Benefits”), which shall be payable at the time(s) determined in accordance with
such plans, policies or practices.
(b)    Disability; Death. The Employment Term shall terminate upon Executive’s
death or, at the Company’s election, if Executive incurs a Disability (as
defined below), in which case the Company shall pay Executive, his estate or his
duly designated beneficiaries the Accrued Obligations and the Vested Plan
Benefits. In addition, Executive shall be entitled to receive, at such time as
annual bonuses for the fiscal year in which his separation from service occurs
are determined and paid for other executives (but not later than March 15 of the
following year), (i) the bonus the Executive would have received under the
Performance Plan in respect of the year in which his termination of employment
occurs, taking into account the performance certified under the Performance Plan
and/or any other such applicable annual incentive program with respect to such
year and disregarding any application of discretionary factors that would have
the effect of reducing amounts earned under the Performance Plan and/or any
other such applicable annual incentive program except to the extent that such
reduction does not exceed the average reduction applied to all other Performance
Plan and/or any other such applicable annual incentive program participants for
such year, multiplied by (ii) a fraction, the numerator of which is the number
of days in the applicable fiscal year occurring before and including the date of
Executive’s separation from service, and the denominator of which is 365 (the
"Pro-Rated Bonus”). Any amount owing to Executive under the preceding sentence
shall be reduced, but not below zero, by the amount, if any, previously received
under the Performance Plan in respect of such year.
(c)    By the Company without Cause; by Executive with Good Reason. The
Employment Term may be terminated prior to the date the term of this Agreement
would otherwise expire pursuant to Section 1 hereof (the “Expiration Date”) by
the Company without Cause or by Executive with Good Reason.  If the Employment
Term is terminated by the Company without Cause or by Executive with Good
Reason, Executive shall receive (i) the Accrued Obligations, (ii) the Vested
Plan Benefits, (iii) the Pro-Rated Bonus, and, subject to Executive’s continued
compliance with the covenants set forth in Sections 9 and 10, (iv) a cash
severance benefit equal to the product of (x) the sum of Executive’s Base Salary
and Target Bonus for the year in which his termination of employment occurs and
(y) the Applicable Multiplier (the “Severance Benefit”), (v) payment by the
Company of Executive’s cost to continue participation in the Company’s medical
plans under COBRA until the earlier of (A) the expiration of Executive’s COBRA
continuation period, (B) the last month during which the Severance Benefit is
payable and (C) such time as Executive is eligible to receive comparable welfare
benefits from a subsequent employer. The “Applicable Multiplier” shall mean two
(2) or, in the event of the termination of Executive’s employment within six (6)
months prior to or twenty-four (24) months following a Change of Control, three
(3). The Severance





--------------------------------------------------------------------------------

Exhibit 10.5


Benefit will be payable in 24 approximately equal monthly installments, except
that, if the Severance Benefit is payable due to a termination of employment
occurring within 24 months following a Change of Control that constitutes a
change in control under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Severance Benefit will be payable in a lump sum within
30 days of the date of such termination of employment.
Without limiting the generality of the foregoing, any Severance Benefits payable
under this Section 8(c) will be reduced by an amount equal to compensation to
which the Executive may be awarded from the Company by any court of competent
jurisdiction in respect of a claim brought by him, other than as a
counter-claim, for unfair dismissal.
(d)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(i)    “Cause” shall mean:
(A)    Executive’s intentional and continued failure substantially to perform
his duties under the Agreement (other than as a result of total or partial
incapacity due to physical or mental illness or as a result of termination)
which failure continues for more than 30 days after receipt by the Executive of
written notice setting forth the facts and circumstances identified by the
Company as constituting adequate grounds for termination under this clause (A),
(B)    any intentional act or omission by Executive constituting fraud or other
serious malfeasance which in any such case is materially injurious to the
financial condition of the Company or materially injurious to the business
reputation of the Company or any of its affiliates,
(C)    Executive’s indictment for a felony or the substantial equivalent thereof
under the laws of the United States, any state or political subdivision thereof
or any other jurisdiction in which the Company conducts business, or
(D)    Executive’s material breach of the provisions of Section 9 or 10, which
breach is not cured by Executive within 10 days following receipt of a written
notice from the Company identifying in reasonable detail the actions, failure or
omissions alleged to have constituted such breach.
Notwithstanding the foregoing, the Company may not terminate the Executive’s
employment hereunder for Cause unless and until (i) the Company provides
Executive with a reasonably-detailed written explanation as to why the Company
believes Cause





--------------------------------------------------------------------------------

Exhibit 10.5


exists and stating its intent to terminate employment on a particular date, (ii)
Executive is then afforded a reasonable opportunity to discuss the issues with
the Board at a duly-scheduled Board meeting and (iii) the Board (other than
Executive) subsequently votes unanimously in favor of termination for Cause and
informs Executive of such in writing including a reasonably-detailed written
explanation of the rationale therefor, and (ii) the Executive is then given at
least fifteen (15) days advance notice of termination in writing.
(ii)    Prior to the occurrence of a Change of Control after the Merger
Effective Date, “Good Reason” shall mean:
(A)    Executive’s removal from, or the Company’s failure to reelect or
reappoint his to, the position of Chief Executive Officer of the Company;
(B)    Company’s demand for relocation of Executive’s principal workplaces
without his consent to a location more than 25 miles distant from their initial
locations;
(C)    a material breach by the Company of any of its obligations under the
Agreement; or
(D)    a material diminution in (or elimination of) Executive’s titles,
positions, duties or responsibilities, or the assignment to Executive of duties
that are inconsistent, in a material respect, with the scope of duties and
responsibilities associated with the positions specified above.
(iii)    Following a Change of Control occurring after the Merger Effective
Date, “Good Reason” shall mean
(A)    any of the events described under clause (ii) above;
(B)    a material diminution in (or elimination of) Executive’s titles,
positions, duties or responsibilities, or the assignment to Executive of duties
that are inconsistent, in a material respect, with the scope of duties and
responsibilities associated with the positions specified above; or
(C)    the failure of the Company to continue Executive’s participation in the
Performance Plan, the LTIP and the Keurig Green Mountain, Inc. Executive
Ownership Plan (the “EOP”) (or any similar plan or successor to any such plan)
on a basis that is commensurate with his position (it being understood that any
special one-time grants under the LTIP or the EOP (or any similar plan or
successor to the LTIP or the EOP) and any prior signing bonuses granted to
Executive shall not be taken into account in determining whether any award
following a Change of Control is commensurate with Executive’s position).





--------------------------------------------------------------------------------

Exhibit 10.5


For the avoidance of doubt, sections 10(d)(ii)(D) and 10(d)(iii)(B) shall
include scenarios through which the Company combines (irrespective of the nature
of the transaction) with one or more other entities and Executive is not the
chief executive officer of the combined entities and Good Reason indeed exists
in such circumstances.
(iv)    “Disability” shall mean Executive’s inability, as a result of physical
or mental incapacity, to perform the essential functions of the position(s)
specified in Section 2 for a period of six consecutive months or for an
aggregate of six months in any twelve consecutive month period. Any question as
to the existence of the Disability of Executive as to which Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to Executive and the Company. If Executive and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and Executive shall be final and conclusive for all purposes of
the Agreement. The Company will pay all expenses incurred in the determination
of whether Executive is Disabled.
(v)    “Change of Control” shall mean:
(A)    any “person” or “group” (as such terms are used in sections 13(d) and
14(d) of the United States Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than JAB Holding Company S.a.r.l. and any of its
affiliates and controlled entities (collectively, “JAB”) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act as in effect
on the date hereof, except that a person shall be deemed to be the “beneficial
owner” of all shares that any such person has the right to acquire pursuant to
any agreement or arrangement or upon exercise of conversion rights, warrants,
options or otherwise, without regard to the sixty day period referred to in such
Rule), directly or indirectly, of securities representing 50% or more of the
combined voting power of the Company’s then outstanding securities,
(B)    JAB shall enter into any joint venture, joint operating arrangement,
partnership, standstill agreement or other arrangement similar to any of the
foregoing with any other person or group, pursuant to which such person or group
assumes effective operational or managerial control of the Company; or
(C)    the consummation of a plan or agreement providing (I) for a merger or
consolidation of the Company, other than with a wholly-owned subsidiary, that
would result in the voting securities of the Company outstanding immediately
prior thereto no longer continuing to represent (either by remaining outstanding
or by being converted into





--------------------------------------------------------------------------------

Exhibit 10.5


voting securities of the surviving entity) more than 51 % of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (II) for a sale,
exchange or other disposition of all or substantially all of the business or
assets of the Company.
(e)     Notice of Termination. Any purported termination of the Employment Term
prior to the Expiration Date by the Company or by Executive shall be
communicated by written notice of termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated.
9.    Inventions. Executive shall disclose promptly to the Company any
discovery, improvement, design or idea (“Invention”) which, during any period of
employment with the Company, is conceived, developed or perfected by Executive,
either alone or jointly with another or others, and either during or outside the
hours of such employment, and which pertains to any- activity, business,
process, equipment, material or product in which the Company has any direct or,
indirect interest whatsoever. Executive hereby grants to the Company all his
right, title and interest in and to any such Invention, together with all U.S.
and foreign Letters Patent that may at any time be granted therefor and all
reissues, renewals and extension of such Letters Patent, any and all of which
(whether made, held or owned by Executive, directly or indirectly) shall be for
the sole use and benefit of the Company, which shall be at all times entitled
thereto. At the request and expense of the Company, Executive will perform any
act, and prepare, execute and deliver any written instrument (including
descriptions, sketches, drawings and other papers), and render all such other
assistance as in the opinion of the Company may be necessary or desirable to (i)
vest full right and title to each such Invention in the Company, (ii) enable it
lawfully to obtain and maintain such full right and title in any country
whatsoever, (iii) prosecute applications for and secure patents (including the
reissue, renewal and extension thereof), trademarks, copyrights and any other
form of protection with regard to each such Invention, and (iv) prosecute or
defend any interference or opposition which may be declared involving any such
application or patent, and any litigation in which the Company may be involved
with respect to any such Invention. The grant and the obligation set forth in
this paragraph shall survive the termination of Executive’s employment, and
shall be binding on Executive’s executors, administrators or assigns, unless
waived in writing by the Company.
10.    Non-Competition; Confidential Information
(a)    Non-Competition. During the Employment Term and for the 24-month period
which immediately follows Executive’s termination of employment, Executive will
not, without the written consent of the Company, engage, whether as principal,
agent,





--------------------------------------------------------------------------------

Exhibit 10.5


consultant, employee, officer, director, investor or otherwise, in any business
which is engaged in the manufacturing and marketing of coffee products that
compete with the Company or any of its affiliates in any geographical area in
which the Company or any of its affiliates markets its products or services (a
“Competitive Business”). It is understood that his activities shall be limited
hereby only to the extent that such limitation is reasonably necessary for the
protection of the Company’s interests for the period determined in accordance
with this paragraph.
(b)    Non-Solicitation. During the Employment Term and for the 24-month period
which immediately follows Executive’s termination of employment, Executive shall
not, directly or indirectly, knowingly, or under circumstances in which he
reasonably should have known, induce any employee of the Company to engage in
any activity in which Executive is prohibited from engaging by Section 10(a)
above or to terminate his employment with the Company and shall not, directly or
indirectly, knowingly, or under circumstances in which Executive reasonably
should have known, employ or offer employment to any such person unless such
person shall have ceased to be employed by the Company and such cessation of
employment shall have occurred at least 12 months prior thereto.
(c)    Confidential Information. Executive will not, directly or indirectly,
during or at any time after the Employment Term, use for himself or others, or
disclose to others, any Confidential Information, whether or not conceived,
developed or perfected by Executive and no matter how it became known to
Executive, unless he first secures the written consent of the Company to such
disclosure or use, or until the same shall have lawfully become a matter of
public knowledge; provided Executive may disclose such information if required
by law to do so after notifying the Company that he may be required to disclose
as soon as practical after he learns of such obligation and affording the
Company a reasonable opportunity to prevent such disclosure through appropriate
legal process. “Confidential Information” includes all business information and
records which relate to the Company and which are not known to the public
generally, including but not limited to technical notebook records, patent
applications; machine, equipment, process and product designs including any
drawings and descriptions thereof; unwritten knowledge and “know-how”; operating
instructions; training manuals; production and development processes; production
schedules; customer lists; customer buying and other customer related records;
product sales records; territory listings; market surveys; marketing plans;
long-range plans; salary information; contracts; supplier lists; and
correspondence. Nothing in this paragraph prohibits the Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the U.S. Department of Justice, the U.S.
Securities and Exchange Commission, the U.S. Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. The Company acknowledges and agrees
that Executive does not need the prior authorization of the Company to make any
such reports or disclosures and





--------------------------------------------------------------------------------

Exhibit 10.5


Executive is not required to notify the Company that it may make or has made
such reports or disclosures.
(d)    Return of Records. Upon termination of employment, or at any other time
upon request, Executive will promptly deliver to the Company all documents and
records which are in his possession or under his control and which pertain to
the Company, any of its activities or any of his activities in the course of his
employment; provided Executive may keep a copy of records relating to his
relationship with the Company to the extent permitted by law. Such documents and
records include but are not limited to technical notebook records, technical
reports, patent applications, drawings, reproductions, and process or design
disclosure information, models, schedules, lists of customers and sales, sales
records, sales requests, lists of suppliers, plans, correspondence and all
copies thereof. Executive will not retain or deliver to any third person copies
of any such documents or records or any Confidential Information absent a
specific legal obligation or right to do so; provided Executive may disclose
such information if required by law to do so after notifying the Company that he
may be required to disclose as soon as practical after he learns of such
obligation and affording the Company a reasonable opportunity to prevent such
disclosure through appropriate legal process..
(e)    Specific Performance and Other Remedies. Executive acknowledges and
agrees that the Company has no adequate remedy at law for a breach or threatened
breach of any of the provisions of this Section 10 and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond and
without notice to the Executive, shall be entitled to seek equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement.
11.    Conversion of RSUs. In connection with the Merger, the Company shall use
commercially reasonable efforts to cause any rights in respect of matching
awards of restricted stock units granted under the EOP (“Matching RSUs”) and any
Annual RSUs that are outstanding at the Merger Effective Time to be converted,
on a basis that does not cause Executive to incur a taxable event by reason of
such conversion and does not cause Code Section 409A(a)(1) to apply, into rights
in respect to the Common Stock, having a value at the Merger Effective Date
equivalent to the value of Executive’s rights in respect of such Matching RSUs
and Annual RSUs.
12.    Provisions Related to Section 280G and 4999 of the Code. Notwithstanding
anything to the contrary contained in this Agreement or any other agreement
between Executive and the Company or any of its affiliates, if any payment or
benefit Executive would receive from the Company or any of its affiliates,
whether pursuant to this Agreement or otherwise, would constitute a “parachute
payment” (under





--------------------------------------------------------------------------------

Exhibit 10.5


Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), then
if reducing the amount of such payment or benefit, in whole or in part, would
result, after taking into account all applicable federal, state and local
employment taxes, income taxes and any excise tax that are, and that would
otherwise have been, payable (all computed at the highest applicable marginal
rate), in Executive’s receipt of a greater net after-tax amount than Executive
would otherwise have received on a net after-tax basis had the payment or
benefit been made in full, then such payment or benefit shall be reduced to the
amount (the “Reduced Amount”) that results in Executive receiving the greatest
net after-tax amount from such payment or benefit, notwithstanding that all or
some portion of the payment or benefit may be subject to the excise tax. If any
payment or benefit is to be reduced to the Reduced Amount, any reduction therein
shall occur in the following order: (A) cash payments shall be reduced first and
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (B) accelerated vesting of stock awards
shall be cancelled/reduced next and in the reverse order of the date of grant
for such stock awards; and (C) employee benefits shall be reduced last and in
reverse chronological order. The Company shall appoint, and pay the fees and
expenses of, a nationally recognized accounting firm to make the determinations
required hereunder and perform the foregoing calculations on a reasonably prompt
basis so as to minimize any delay in the time at which any payment or benefit
would be paid. Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.
13.    Indemnification. Executive shall be entitled to indemnification by the
Company in accordance with the provisions of the Company’s certificate of
incorporation, bylaws, actions of the Board, and the terms of any
indemnification agreement between the Company and the Executive, as the same
shall be in effect from time to time, and Executive shall be entitled to the
protection of any insurance policies the Company may elect to maintain generally
for the benefit of its officers and directors and entitled to at least the same
level of protection afforded to any other executive or member of the Board.
14.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without reference
to its principles of conflict of laws.
(b)    Entire Agreement/Amendments. This Agreement (and to the extent provided
in Section 6, the LTIP and any award agreements entered into in respect of any
equity awards granted in accordance with the terms of this Agreement) contain
the entire understanding of the parties with respect to the employment of
Executive by the Company and supersede any prior agreements between the Company
and Executive. References in any award agreement to the Original Agreement shall
be deemed to be references to this Agreement; provided, however, that if any
award agreement uses a





--------------------------------------------------------------------------------

Exhibit 10.5


defined term which referred to the Original Agreement for its definition but is
not defined in this Agreement, the defined term in the award agreement shall be
ascribed the meaning originally given to it in the Original Agreement. There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by the
Executive and the person authorized by the Board (the “Authorized Director”).
Notwithstanding the foregoing, to the extent there may be inconsistencies
between the terms of this Agreement and any Company policy, directive, practice
or the like, the terms of this Agreement alone shall govern.
(c)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver by
either party of any breach by the other party of any condition or provision
contained in this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the
Executive or the Authorized Director, as the case may be.
(d)    Severability. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in Section 10 to
be reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory restriction in Section 10 or any other
restriction contained in Section 10 is an unenforceable restriction against
Executive, such provision shall not be rendered void but shall be deemed amended
to apply to such maximum time and territory, if applicable, or otherwise to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in Section 10 is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. In the
event that any one or more of the other provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
(e)    Assignment. Except as set forth herein or in Section 14(g), this
Agreement shall not be assignable by either party without the consent of the
other party. Notwithstanding the foregoing, it is the intent of the parties that
Keurig Green Mountain, Inc. may assign this Agreement and all of its rights,
duties and obligations under this Agreement to KDP at or following the Merger
Effective Time, and Executive expressly consents to such assignment.
(f)    Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit to be provided pursuant to Section 8 by seeking other
employment or





--------------------------------------------------------------------------------

Exhibit 10.5


otherwise and, except to the extent expressly set forth in Section 8, no such
amount shall be subject to offset due to compensation provided to Executive by
another employer.
(g)    Successors. This Agreement shall inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the parties hereto.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. The Executive
shall be entitled to select (and change, to the extent permitted under any
applicable law) a beneficiary or beneficiaries to receive any compensation or
benefit payable hereunder following the Executive’ death by giving the Company
written notice thereof. In the event of the Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
(h)    Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
seemed to have been duly given when faxed or delivered or two business days
after being mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed (A) to the Executive at his address then
appearing in the personnel records of the Company and (B) to the Chairman of the
Company at the Company’s then current United States headquarters, with a copy to
the Company’s general counsel at the same address, or (C) to such other address
as either party may have furnished to the other in writing in accordance
herewith, with such notice of change of address being effective only upon
receipt.
(i)    Withholding Taxes. The Company may withhold from any and all amounts
payable under this Agreement such national, local and any other applicable taxes
as may be required to be withheld pursuant to any applicable law or regulation.
(j)    Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the agreed preservation of such rights and obligations.
(k)    Representations. Each party represents and warrants to the other that he
or it is fully authorized and empowered to enter into this Agreement and that
the performance of his or its obligations under this Agreement will not violate
any agreement between his or it and any other person or entity.
(l)    Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by the Executive relating
to this employment with the Company, will be submitted to arbitration to the
American





--------------------------------------------------------------------------------

Exhibit 10.5


Arbitration Association (“AAA”) in Boston or the AAA location closest to the
location of the Company’s headquarters where the Executive most recently served
as CEO and shall proceed under the AAA’s rules then prevailing employment rules.
Notwithstanding the foregoing, any court with jurisdiction over the parties may
have jurisdiction over any action brought with regard to or any action brought
to enforce any violation or claimed violation of this Agreement; provided the
Executive shall be entitled to bring claims in court following the issuance of
an award in conjunction with any claim the Executive brings. The parties each
hereby specifically submit to the personal jurisdiction of any federal or state
court located in Boston, Massachusetts for any such action and further agree
that service of process may be made within or without Boston by giving notice in
the manner provided herein. Each party hereby waives any right to a trial by
jury in any dispute between them.  Costs of the arbitration or litigation,
including without limitation, attorney’s fees of both parties, shall be borne by
the Company, provided that if the arbitrator(s) determine that the claims or
defenses of the Executive were without any reasonable basis, each party shall
bear his or its own costs.
(m)    Compliance with Section 409A. This Agreement shall be interpreted to
avoid any penalty sanctions under section 409A of the Code. For purposes of
section 409A of the Code, all payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code, each payment made under this Agreement
shall be treated as a separate parent and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments. In no event shall the Executive, directly or indirectly,
designate the calendar year of payment. If and to the extent applicable, if the
Executive is deemed be a “specified employee” within the meaning of Section
409A, any payment due hereunder that is deferred compensation subject to Section
409A and payable upon a separation from service shall be delayed until six
months and one day following such separation.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in the Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar-year following the year in which the expense is
incurred, (iii) any reimbursement will be made no later than the last day of the
calendar year following the calendar year in which the expense was incurred and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
(n)    Delay in Payment. Notwithstanding any provision in this agreement to the
contrary, if at the time of the Executive’s termination of employment with the
Company





--------------------------------------------------------------------------------

Exhibit 10.5


(or any successor thereto), the Company (or any corporation, partnership, joint
venture, organization or entity within the Company’s controlled group within the
meaning of sections 414(b) and (c) of the Code) has securities which are
publicly-traded on an established securities market and the Executive is a
“specified employee” (as defined in section 409A of the Code and determined in
the sole discretion of the Company, or any successor thereto, in accordance with
the Company’s, or any successor’s, “specified employee” determination policy)
and it is necessary to postpone the commencement of any severance payments or
deferred compensation otherwise payable pursuant to this Agreement as a result
of such termination of employment to prevent any accelerated or additional tax
under section 409A of the Code, then the Company (or any successor thereto) will
postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) that are not otherwise paid within the short-term
deferral exception under section 409A of the Code and are in excess of the
lesser of two (2) times (i) the Executive’s then-annual compensation or (ii) the
limit on compensation then set forth in section 401(a)(17) of the Code, until
the first payroll date that occurs after the date that is six (6) months
following the Executive’s “separation from service” with the Company (or any
successor thereto), as defined under section 409A of the Code. If any payments
are postponed due to such requirements, such postponed amounts will be paid in a
lump sum to the Executive on the first payroll date that occurs after the date
that is six (6) months following the Executive’s “separation from service” with
the Company (or any successor thereto), and any amounts payable to the Executive
after the expiration of such six (6)-month period under this Agreement shall
continue to be paid to Executive in accordance with the terms of this Agreement.
If the Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Executive’s estate within
sixty (60) days after the date of the Executive’s death.
(o)    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
(p)    Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Any reference to the Executive
in the masculine gender herein is for convenience and is not intended to express
any preference by the Company for executives of any gender.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Employment Agreement as of the day and year first above written.





--------------------------------------------------------------------------------

Exhibit 10.5


 
 
 
 
 
 
ROBERT J. GAMGORT
 
 
 
 
 
 
 
/s/ Robert J. Gamgort
 
 
 
 
 
 
 
 
 
 
 
KEURIG GREEN MOUNTAIN, INC.
 
 
 
 
 
 
By:
/s/ Meg Newman, CHRO
 
 
 
Name and Title:
 








